Petition for Writ of Mandamus Denied and Memorandum Opinion filed
September 20, 2013.




                                     In The

                    Fourteenth Court of Appeals

                               NO. 14-13-00807-CV



        IN RE SCHLUMBERGER TECHNOLOGY CORP., Relator


                         ORIGINAL PROCEEDING
                           WRIT OF MANDAMUS
                              127th District Court
                             Harris County, Texas
                       Trial Court Cause No. 2011-23838

                        MEMORANDUM OPINION

      On September 13, 2013, relator Schlumberger Technology Corp. filed a
petition for writ of mandamus in this court. See Tex. Gov’t Code Ann. §22.221;
see also Tex. R. App. P. 52. In the petition, relator asks this court to order the
Honorable R.K. Sandill, presiding judge of the 127th District Court of Harris
County, to (1) vacate its order dated August 19, 2013; (2) adopt a protocol for
electronic discovery; and (3) compel certain discovery responses relating to net
worth and unjust enrichment. Relator also filed an emergency motion for
temporary relief, asking this court to stay all proceedings in the trial court pending
our ruling on the petition for writ of mandamus.

      Relator has not established entitlement to the extraordinary relief of writ of
mandamus. Accordingly, we deny relator’s petition for writ of mandamus and its
emergency motion for temporary relief.


                                                    PER CURIAM

Panel Consists of Justices Frost, Boyce, and Jamison.




                                          2